Citation Nr: 0024347	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1971.

This claim for increased rating comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York that denied the veteran's 
claim of entitlement to an increased rating for a low back 
disability.  A notice of disagreement was received in 
December 1998.  A statement of the case was issued in 
February 1999.  A substantive appeal was received from the 
veteran in March 1999.


REMAND

The veteran and his representative contend that an increased 
rating is warranted for the veteran's lower back disability.  
The Board finds that the veteran has submitted evidence that 
is sufficient to justify a belief that this claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  With respect to this 
claim, all relevant evidence has been fully developed and, 
therefore, the VA's duty to assist the veteran has been 
satisfied.  Id.

In June of 1998, the veteran applied for an increased rating 
for his lower back disability, indicating that his back had 
become much worse.  A VA examination was conducted in August 
1998.  As a result of that examination, the veteran was given 
diagnoses of spondylolisthesis, grade I of the L5/S1 
junction, degenerative disease involving L4/L5, diminished 
interspace of the disc space of L5/S1 which would indicate 
lumbar disc degeneration at that level, and cervical spine 
complaints consistent with a herniated disc that is currently 
resolved, but which has caused residuals of tingling in the 
right upper extremity.  Based on that examination, the 
veteran's 10 percent disability rating was continued, by a 
rating decision of November 1998.

The Board notes that the veteran's service-connected lower 
back is currently rated as 10 percent disabling under 
38 C.F.R. § 4.72, Diagnostic Code 5295 (1999), for 
lumbosacral strain.  That code provides for a 20 percent 
rating for a lumbosacral strain manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
provided for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

In addition, applicable regulations provide that the 
veteran's low back disability may be rated on the basis of 
limitation of motion under Diagnostic Code 5292 (1999).  A 10 
percent evaluation requires that the lumbar spine have slight 
limitation of motion, a 20 percent evaluation requires a 
moderate limitation of motion, and a 40 percent evaluation 
requires a severe limitation of motion. 

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left knee.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

An examination of the veteran's low back was conducted August 
1998.  The examiner, in his report of that examination, did 
not comment on such things as the extent pain could limit 
functional ability during flare-ups.  As such, the Board is 
compelled to find that reexamination of the veteran is 
necessary in the present case to allow for proper assessment 
of the veteran's service-connected low back pain under 38 
C.F.R. §§ 4.40, 4.45 (1999).

In addition, the Board notes that the veteran, in an undated 
letter apparently received in December 1998 along with the 
notice of disagreement, indicates that he has been under the 
care of a Dr. Rich for his back condition.  The veteran 
indicates that Dr. Rich has been prescribing him 
antiinflammatory pills, painkillers, and muscle relaxants 
over the years.  There are no medical records from Dr. Rich 
in the claims folder.  Further, it does not appear that the 
RO made any attempt to contact the veteran in an attempt to 
obtain any treatment records from Dr. Rich.

In light of the above, this matter is remanded to the RO for 
the following actions:


1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of any medical care providers 
who have treated him since his separation 
from service for low back disability, 
especially Dr. Rich.  The RO should also 
contact the veteran to obtain all 
necessary releases.  In the event he 
received treatment at any VA facility 
after his separation from service for his 
low back disability, he should indicate 
the location and approximate dates of 
treatment.  The RO should then attempt to 
secure these records for inclusion in the 
claims folder.

2. The RO must schedule the veteran for a 
VA orthopedic examination to determine 
the nature and extent of impairment 
caused by his back disability.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician in conjunction 
with the requested examination.  The 
examiner should indicate whether the 
claims folder was provided in conjunction 
with the examination and reviewed in its 
entirety.  All appropriate diagnostic 
tests and studies deemed necessary to 
render the opinions requested, and to 
assess the severity of the back 
disability, should be conducted.

3.  All pertinent symptomatology and 
medical findings should be reported in 
detail.  In accordance with DeLuca, the 
examination reports must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of motion and/or loss of 
function.  As the veteran describes 
flare-ups of pain, the examiner should 
offer an opinion as to whether there are 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  In addition, the examiner 
should determine whether there is any 
painful motion with joint or 
periarticular pathology, and if so, the 
degree of functional loss associated with 
such painful motion.  Moreover, the 
orthopedic physician should be requested 
to include a complete and detailed 
discussion of all functional limitations 
associated with the back terms of the 
veteran's employment situation as well as 
in a general sense, including 
precipitating and aggravating factors, 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect the disability has 
upon the veteran's daily activities.  In 
addition, range of motion (ROM) testing 
should be completed, and the orthopedic 
examiner should report the exact ROM of 
the lower back.  The ROM results should 
be set forth in degrees, and the report 
should include information as to what is 
considered "normal" range of motion.  
The extent of functional impairment 
attributable to any reported pain on ROM 
testing should be addressed.

3.  Complete rationale for all medical 
findings and conclusions reached should 
be provided and copies of the examination 
reports and clinical tests should 
thereafter be associated with the claims 
folder.

4.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought by the veteran remains denied, he 
and his representative should be provided 
with a supplemental statement of the 
case, and given the opportunity to 
respond within the applicable time.  
Thereafter, the claims file should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



